United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1206
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Robert Taylor,                          *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: June 11, 2008
                                Filed: November 19, 2008
                                 ___________

Before MURPHY, BYE, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Robert Taylor pleaded guilty to being a felon in possession of a firearm in
violation of 18 U.S.C. § 922(g)(1). He was sentenced to 180 months of imprisonment
as an Armed Career Criminal under 18 U.S.C. § 924(e) after the district court
determined he had three prior violent felonies, one for committing the Missouri
offense of tampering in violation of Mo. Rev. Stat. § 569.080. On appeal, Taylor
challenges his sentence contending his prior conviction for tampering was not a
violent felony under the Armed Career Criminal Act.

       We recently held the Missouri crime of tampering does not qualify as a "crime
of violence" for purposes of U.S. Sentencing Guideline § 2K2.1(a)(2), United States
v. Williams, 537 F.3d 969, 974-75 (8th Cir. 2008), a term we recognize as
synonymous with the term "violent felony" for purposes of the Armed Career
Criminal Act, see United States v. Johnson, 417 F.3d 990, 996 (8th Cir. 2007) ("The
statutory definition of 'violent felony' is viewed as interchangeable with the guidelines
definition of 'crime of violence.'").

       Based on the holding in Williams, we reverse Taylor's sentence and remand this
case to the district court for resentencing.
                         ______________________________




                                          -2-